—In a proceeding pursuant to SCPA article 10, the objectant Lorraine Diakantonis appeals, as limited by her brief and upon further limitation at oral argument of this appeal, from so much of an order of the Surrogate’s Court, Suffolk County (Weber, S.), dated January 22, 2001, as denied that branch of her motion which was to impose a sanction upon the petitioner George Diakantonis and his attorney pursuant to 22 NYCRR part 130.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the objectant personally.
Contrary to the objectant’s contention, the Surrogate’s Court providently exercised its discretion in denying that branch of her motion which was to impose a sanction upon the petitioner and his attorney pursuant to 22 NYCRR part 130 (see Matter *499of Winston, 243 AD2d 638, 639). Ritter, J.P., Smith, Luciano and Crane, JJ., concur.